Mr. Justice Wolf
delivered the opinion of the court.
Víctor P. .Martínez and his wife, Maria del Pilar Cabrero y Echanclia, appear in a public deed as selling two pieces of property to Manuel ele Jesús Vázquez and his wife. The registrar denied record to the deed because one of the pieces was acquired by Víctor P. Martinez while he was a widower and the other after his marriage to Maria del Pilar Cabrero and hence that there could be no consolidation of two pieces belonging to different entities, • as decided by this court in *718Durán v. Registrar, 20 P. R. R. 138; Muñoz v. Registrar, 25 P. R. R. 786.
Appellant De Jesús maintains among other things that from his records the registrar had no official knowledge of-the separate character with which one of the two properties was held and apparently the apnellant also insists that there was no such separate character. As these matters involve questions of fact not duly before us we shall not discuss them, as we think the note must be reversed on another ground raised by the appellant.
In the Muñoz and Durán Cases, supra, the question was solely whether two different entities might consolidate. The appellant, however, points out that here the purchasers must legally be considered as the persons or entities who are. asking for .a consolidation. It is true, as he maintains, that the contract of sale and the consolidation took place in legal consideration before the deed. We may add that the deed is but the evidence of the sale. Parties, according to sections 4 and 1345 of the Civil Code, may waive their rights and make the kind of a contract they please. Víctor P. Martínez and his wife jointly and severally divested themselves of all interest they had in either strip of land and they are estopped by deed from setting up any title thereto. The purchasers must be deemed to be making the consolidation. Similar reasoning is to be found in our decision in Vila v. Registrar of San Juan, 27 P. R. R. 848.
The note must be reversed and the record made.

Reversed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.